Per Curiam.

Respondent’s widespread practice of soliciting retainers in negligence cases, accompanied by other reprehensible acts, appears to have been carried on in utter disregard of the canons of ethics and all precautionary rules. His solicitation did not cease even after his conviction in the Court of General Sessions on three counts charging violation of section 270-a of the Penal Law. The Official Referee reports that the excuses offered by respondent were “ too artificial to merit even comment ” and that respondent’s conduct was “ unworthy of one who seeks to continue to hold a position of trust, confidence and honor.”
The conclusion reached by the Official Referee is fully supported by the evidence which clearly demonstrates respondent to be a person unfit to continue as a member of the Bar. He should be disbarred.
Peck, P. J., Glennon, Dore, Cohn, and Shientag, JJ., concur.
Respondent disbarred.